Title: To James Madison from Fontaine Maury, 20 January 1805 (Abstract)
From: Maury, Fontaine
To: Madison, James


20 January 1805, New York. “I have been duly favored with your Letter of the 10th Instant [not found], and am much obliged by your attentions, I have also a Letter from Mr Dawson, who mentions, that he will present a petition to Congress, which I fear will be of no avail, I have however Inclosed the necessary Documents from our Custom House to him by this days Mail, and requested Mr Duval to give him Copies of the papers forwarded to him by Mr Gelston.”
